Citation Nr: 0303956	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  97-26 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to an effective date earlier than June 10, 1999, 
for assignment of an increased (compensable) rating for 
hearing loss.  

(The issues of service connection for peripheral neuropathy 
claimed as due to exposure to Agent Orange, a higher rating 
for post-traumatic stress disorder, a higher rating for 
gastroenteritis, and an earlier effective date for a higher 
rating for PTSD will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.

ATTORNEY FOR THE BOARD

Michael Martin, Counsel.


INTRODUCTION

The veteran had active service from March 1969 to March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Denver, Colorado, Regional Office (RO).  
In a decision of June 1997, the RO denied service connection 
for peripheral neuropathy, claimed as secondary to Agent 
Orange exposure.  The RO granted service connection for post-
traumatic stress disorder, and assigned a 10 percent initial 
rating.  The RO also confirmed and continued a noncompensable 
rating for service-connected bilateral hearing loss.  
Subsequently, in a decision of November 2001, the RO 
increased the rating for the bilateral hearing loss to 
10 percent, effective from June 10, 1999.  The RO also 
increased the rating for post-traumatic stress disorder to 30 
percent, effective from October 4, 2001.  A videoconference 
hearing was held before the undersigned Acting Veterans Law 
Judge in October 2002.  

The Board is undertaking additional development on the issues 
service connection for peripheral neuropathy claimed as due 
to exposure to Agent Orange, a higher rating for post-
traumatic stress disorder, a higher rating for 
gastroenteritis, and an earlier effective date for a higher 
rating for PTSD pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to an effective date earlier than June 10, 1999, 
for assignment of an increased (compensable) rating for 
hearing loss has been obtained, and the VA has satisfied the 
duty to notify the veteran of the law and regulations 
applicable to the claim, the evidence necessary to 
substantiate the claim, and what evidence was to be provided 
by the veteran and what evidence the VA would attempt to 
obtain on his behalf.

2.  The veteran filed his claim for an increased rating for 
bilateral hearing loss on October 31, 1996.  

3.  The average pure tone hearing loss on authorized 
audiological evaluation in November 1996 was 45 decibels in 
the right ear and 30 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 80 
percent in the right ear and 92 percent in the left ear.  

4.  The average pure tone hearing loss on authorized 
audiological evaluation in March 1997 was 63 decibels in the 
right ear and 58 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
zero percent in the right ear and 96 percent in the left ear, 
but were reported as having resulted from a lack of full 
effort and are not suitable for rating purposes.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 
1999, for assignment of an increased (compensable) rating for 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.400, 4.85, Diagnostic Code 
6100 (1998 & 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been fulfilled 
with respect to the claim for an earlier effective date for a 
compensable rating for hearing loss.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the November 2001 rating decision and the May 2002 
statement of the case (SOC) informed him of the information 
and evidence needed to substantiate the claim and complied 
with the VA's notification requirements.  The SOC directly 
addressed why an effective date earlier than June 10, 1999, 
was not warranted and pointed out that because of a 
liberalizing law, effective that date, that was the basis of 
the grant of the 10 percent evaluation.  The communications, 
such as a letter from the RO dated in September 2001, 
provided the appellant with an explanation of what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The May 
2002 SOC advised him of the evidence that had been obtained 
and considered.  The RO also supplied the appellant with the 
applicable regulations in the SOC.  The basic elements for 
establishing the claim have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to obtain all relevant evidence.  The 
evidence includes the veteran's post service treatment 
records.  The veteran was afforded a VA examination.  He has 
had a hearing before the Board.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claim.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In evaluating the veteran's claim for an earlier effective 
date for increased compensation, the Board notes that the law 
and regulations provide that the effective date of an 
increased rating shall be the date of receipt of the claim, 
or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(o).  Where pension, compensation, 
dependency and indemnity compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 C.F.R. § 3.114.  

The veteran filed his claim for an increased rating for 
bilateral hearing loss on October 31, 1996.  This claim 
ultimately led to the allowance of an increased rating of 10 
percent.  The RO granted the increased rating effective from 
June 10, 1999, which was the effective date of revised 
regulations pertaining to the evaluation of exceptional 
patterns of hearing loss.  

The veteran contends that he should be granted a 10 percent 
rating effective from the date of his claim in October 1996.  
The Board has reviewed the veteran's testimony which he gave 
during the hearing held in October 2002.  He stated that he 
developed hearing loss while he was in Vietnam.  The 
veteran's wife stated that she had to repeat herself two or 
three times before the veteran could understand.    

In order to determine whether such an earlier effective date 
is warranted, the Board must consider whether the criteria 
for a compensable rating were met prior to June 10, 1999.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The veteran's hearing loss is rated under 
Diagnostic Code 6100.

Regulatory changes amended the portion of the VA Schedule for 
Rating Disabilities pertaining to the ears.  This amendment 
was effective June 10, 1999.  See 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  

In evaluating the claim for an earlier effective date for an 
increased rating, the Board notes that, with respect to the 
period of time prior to June 10, 1999, only the old rating 
criteria are applicable.  See Green v. Brown, 10 Vet. 
App. 111, 117 (1997) (a change in rating criteria cannot be 
given an effective date earlier than the effective date of 
the regulation change) citing 38 U.S.C.A. § 5110(g); 
38 C.F.R. §§ 3.114(a), 3.400(p).  Under the rating criteria 
for diseases of the ear in effect prior to June 10, 1999 (old 
criteria), Diagnostic Code 6100 provided that disability 
evaluations for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone eudiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average," as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.

On the authorized audiological evaluation in November 1996, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
40
50
75
90
LEFT
30
30
35
70
85

The average pure tone hearing loss was 45 decibels in the 
right ear and 30 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 80 
percent in the right ear and 92 percent in the left ear.

On the authorized audiological evaluation in March 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
70
95
LEFT
25
30
40
75
85

The average pure tone hearing loss was 63 decibels in the 
right ear and 58 decibels in the left ear.  Speech 
recognition scores using the Maryland CNC word lists were 
zero percent in the right ear and 96 percent in the left ear.

In an audiology report addendum dated in January 1998, the VA 
audiologist who conducted the March 1997 examination reported 
that she did not believe that the veteran was giving his best 
and full effort on the speech audiometry section of that 
audiological evaluation due to the fact that it was unlikely, 
with the amount of puretone hearing sensitivity that was 
available in the veteran's right ear, that he would not be 
able to respond to a minimum of 25-50 percent of the words 
presented.  She further stated, however, that the puretone 
results were very reliable and immitance testing agreed with 
the level of puretone sensitivity.  

In light of the lack of a reliable speech recognition scores 
in the March 1997 examination report, the Board finds that it 
is unsuitable for rating purposes.  Instead, it is 
appropriate to rate the disorder based solely on the November 
1996 examination report.  Under Table VI contained in 
Diagnostic Code 6100, the average pure tone thresholds and 
speech recognition scores for the right ear demonstrated 
during the November 1996 VA examination correspond to 
category III.  The puretone thresholds and speech recognition 
scores for the left ear correspond to category I under Table 
I.  The intersection point for these categories under Table 
VII shows that the hearing loss did not meet the levels 
contemplated for a compensable rating.  Accordingly, the 
Board concludes that the criteria for a compensable 
disability rating for bilateral hearing loss were not met at 
the time of the November 1996 VA audiology examination.

For the foregoing reasons, the Board finds that the evidence 
demonstrates that the veteran's hearing loss did not result 
in hearing loss of the severity contemplated for a 
compensable rating prior to June 10, 1999.  This is clearly 
demonstrated by the VA audiology examination of November 
1996.   Accordingly, the Board concludes that the criteria 
for entitlement to an effective date earlier than June 10, 
1999, for the assignment of a compensable rating bilateral 
hearing loss are not met.  The preponderance of the evidence 
is against the veteran's claim for a compensable evaluation 
prior to June 10, 1999, and there is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 10, 1999, 
for assignment of a 10 percent evaluation for bilateral 
hearing loss is denied.



______________________________________
A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

